DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The examiner notes that the claims have been amended prior to examination. The pending claims are 1-6,8-16,21,22, and 32.
A substitute specification was filed 4/10/2020 and is accepted.

Specification
The disclosure is objected to because of the following informalities: the specification, at least in paragraphs [0005,0054,0075,0079,0084] makes reference to a “triode” and then describes its connections to base, collector and emitter. These are parts of a transistor, not a triode. In the figures and specification this element is noted as Q1 and Q is the typically used abbreviation for a transistor. From researching the term “triode”, according to Wikipedia, this refers to “an electronic amplifying vacuum tube consisting of three electrodes inside an evacuated glass envelope: a heated filament or cathode, a grid, and a plate (anode). Today, their main remaining use is in high-power RF amplifiers in radio transmitters and industrial RF heating devices. In recent years there has been a resurgence in demand for low power triodes due to renewed interest in tube-type audio systems by audiophiles who prefer the pleasantly (warm) distorted sound of tube-based electronics.” Therefore it is not clear if applicant really intends to use the term “triode” or if this is some kind of translation error.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4,5,8-16,21, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 is rejected because it is not clear what is meant by “so that the start bit are corresponding to last two bits” on lines 4-6.
Claim 5 is rejected based on lack of positive antecedent basis of “the first byte for the SPI signal” on line 3 and “the fourth byte for the SPI signal” on line 4.
Claim 8 is rejected because it is not clear what is meant by the term “triode”. The claim recites that the triode has a base, collector, and emitter which are all parts of a transistor, not a triode. Therefore it is not clear if applicant actually means transistor or if triode is intended since those are not parts of a known triode.
Claim 9 is rejected because it is not clear what is meant by “the control chip, configured to generate and transmit a synchronous simulation signal in compliance with a home bus system (HBS) protocol, synchronous simulation signal being for simulating a communication signal, modulated by a synchronous clock signal, of intention transmission”. This passage is difficult to understand due to all of the commas. It is also specifically not clear what is meant by “intention transmission”.
Claims 10-16 are rejected because they depend on claim 9.

Claim 15 is rejected because it is not clear what is meant by the term “triode”. The claim recites that the triode has a base, collector, and emitter which are all parts of a transistor, not a triode. Therefore it is not clear if applicant actually means transistor or if triode is intended since those are not parts of a known triode.
Claim 21 is rejected because it is not clear what is meant by “acquiring a communication signal of intention transmission” on line 4. The term “intention transmission” is not clear. 
Claim 22 is rejected because it depends on clam 21.

Allowable Subject Matter
Claims 1-3,6, and 32 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  with respect to independent claim 1, the prior art does not show the limitations of “A home bus system (HBS) circuit, applicable to home bus (HB) communication implemented through a first chip without a synchronization clock I/O port, wherein the circuit comprises: the first chip having a serial peripheral interface (SPI) output pin, and a second chip as an HBS communication chip having an input pin.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited patents show home bus system (HBS) operation. The article to Hamabe et al. shows the basic HBS protocol. Sugihara et al. shows an HBS protocol controller.
The examiner has reviewed the cited EPO search report, PCT written opinion and Chinese patent office action. It is noted that the present claims were extensively amended prior to examination. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN A. AUVE whose telephone number is (571)272-3623.  The examiner can normally be reached on M-Th 8:00-18:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3632.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






 /GLENN A. AUVE/             Primary Examiner, Art Unit 2185